Citation Nr: 1528657	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  09-32 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Chisholm Chisholm & Kilpatrick, Attorneys at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On April 19, 2011, the Veteran testified at hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.  

The Board notes that the issue of entitlement to TDIU was most recently before it in April 2014, at which time the Board denied the Veteran entitlement to TDIU.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In March 2015, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision and remand the matter, which was granted by the Court that same month.  The basis for the Joint Motion included the Board's failure to provide sufficient reasons and bases for its denial of TDIU.  The Joint Motion indicated that the Board had failed to specifically discuss evidence suggesting that the Veteran is indeed unemployable on account of his PTSD, to include records from the Social Security Administration (SSA) and a May 2007 VA psychologist's stated that the Veteran is "unable to keep a job."  On remand from the Court, the Veteran submitted additional evidence to the Board that was not first considered by the agency of original jurisdiction (AOJ).  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2014).


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder (PTSD) is as likely as not of such nature and severity as to prevent him from securing or following substantially gainful employment.
CONCLUSION OF LAW

The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

Here, the Veteran is service-connected for PTSD, which has been evaluated as 70 percent disabling.  Thus, he meets the schedular criteria for an award of TDIU.  While the minimum rating requirements are met, the Veteran must first and foremost be shown to be unable to secure or follow substantially gainful employment in order to establish entitlement to TDIU.  Consequently, the Board must determine whether the Veteran's service-connected disability precludes him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a living wage).  Moore v. Derwinski, 1 Vet. App. 356 (1991).

In determining whether a veteran is indeed unemployable, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  Further, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  Indeed, a high rating in and of itself is a recognition that the service-connected impairment makes it difficult to obtain and keep employment.  Rather, the relevant inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Relevant to the issue of unemployability, the records contains a May 2007 letter from the Veteran's VA psychologist who, upon review of the Veteran's his military and medical history, described how certain traumatic in-service and post-service events had affected the Veteran's ability to function both occupationally and socially.  Occupationally, the psychologist noted that the Veteran was once successfully employed as an installer of window blinds and draperies, but went on to state that the Veteran's "[a]rousal symptoms" were particularly disruptive to his ability to continue his business with the level of proficiency and success he had attained in the past.  The VA psychologist assigned a Global Assessment of Functioning (GAF) score or 41 and indicated that the Veteran was unable to keep a job.  In July 2007, the Veteran was granted SSA disability benefits, as it was determined that the Veteran was disabled as a result of his PTSD.  In a June 2010 statement, the Veteran's wife, explained how the Veteran's psychiatric condition began to decline in 2000.  According to the Veteran's wife, prior to the deterioration of his psychiatric condition, the Veteran had led a successful business working as a window cover installer.  She indicated, however, that as the Veteran's symptoms worsened, they started cancelling various jobs due to the fact that the Veteran was afraid to leave his house.  She noted that the Veteran's symptoms steadily worsened and stated that as a result of the Veteran's deteriorating condition, and her fear of leaving him by himself, they were forced to cancel all their jobs and assignments, and had since lost all their previous accounts, as well as their home.  

The record also contains the report of a 2015 private vocational assessment conducted by C.W., Ph. D., a vocational expert and rehabilitation and career development counselor, which report was rendered based upon a review of the Veteran's claim folder and telephone interview with the Veteran.  Dr. C.W. noted the Veteran's educational and post-military work history and outlined the relevant evidence contained in the various VA examination reports and treatment records, as well as that contained in the lay statements of record, to include the report of a former employer for whom the Veteran had been employed as a contractor who detailed his observations of the Veteran's decline in his ability to function occupationally.  Dr. C.W. then opined that it is at least as likely as not that the Veteran is unable to secure and maintain substantially gainful employment due to his PTSD, which opinion was indicated to be based on consideration of the lay and medical evidence of record, as well as Dr. C.W.'s education, training, and 40 years of experience as a vocational rehabilitation counselor and as a vocational expert.

Upon review of the record, the Board finds no reason to discount the probative value of the favorable opinion regarding the Veteran's unemployability.  Although a VA examiner previously opined that the Veteran would be able to function occupationally in jobs such as bookkeeping, accounting, medical records and health information technician, graphic design, paralegal studies, information security analyst, medical laboratory technician, there is no evidence in the record that the Veteran has the educational background to obtain employment in such fields.  Accordingly, in consideration of private vocational opinion, the Board finds that, when reasonable doubt is resolved in the Veteran's favor, the evidence as a whole tends to support a finding that the Veteran's service-connected PTSD renders him unable to obtain and maintain substantially gainful employment.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2014).  A rating of TDIU is therefore warranted.  


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


